Pee. Curiam
Jurisdiction is committed to justices of the peace, of causes of action arising from contract, in all cases where the sum demanded is not above one hundred dollars, “ except in cases of real contract, where the title to lands or tenements may come in question ;” and the argument is, that the action is not on the original contract, but in disaffirmance of it. But the legislature have not said that the action in the excepted cases must necessarily be on the contract; it is sufficient to exclude from ¡'jurisdiction that it arises from it. There are few cases of real contract in the technical sense of the word; and the méaning evidently is, that a justice shall not hold jurisdiction where title to real property is directly or indirectly involved. Was it not involved here 1 The right of the purchaser to have the purchase money refunded, confessedly depended on the invalidity of the title sold, and the court very properly excluded evidence óf a demand which could not regularly come before it by appeal.(a)
Judgment affirmed.

 See Sechrist v. Connellee, 3 Penns. Rep. 383.—Reporter.